 

I EE YS _—
Case 1:19-cr-03105-MV Document 2 Filed 08/22/19 Page 1 of 6

FILED

AO 91 (Rev. 11/11) Criminal Complaint UNITED STATES DISTRICT COURT

 

 

fer the AUG 21 2019

District of New Mexico

MITCHELL R, ELFERS

 

 

 

United States of America ) CLERK
v. )
Tristian Cadman ) Case No.
Year of Birth: 2000 ,
3 W\ 274 [
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 21, 2019 in the county of Cibola in the
District of New Mexico , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§1153 Offenses committed within Indian Country
18 U.S.C. §1111 The unlawful killing of a human being with malice aforethought

This criminal complaint is based on these facts:

See attached affidavit

i Continued on the attached sheet.

 

Complainant's signature

Ryan Kacher / FBI Special Agent
/ Printed name and title

 

Sworn to before me and signed in my presence.

Date: 08/21/2019 Sabb

 

 

 

— ige ’s signat
City and state: Albuquerque, New Mexico LS. Fl ae Kr be ef?
Printed name and title ww
U.S. MAGISTRATE JUDGE

 
Case 1:19-cr-03105-MV Document 2 Filed 08/22/19 Page 2 of 6

AFFIDAVIT
Your Affiant, Ryan Kacher, having been first duly sworn, does hereby depose and state as
follows:

|. Introduction

1. Your Affiant is a Special Agent of the Federal Bureau of Investigation (FBI) and has been
so employed since October 2014. Your Affiant is currently assigned to the FBI’s Albuquerque
Field Office and has experience investigating violent crimes in Indian Country.

2. Your Affiant has participated in the execution of dozens of search warrants pursuant to
firearms, narcotics, and white collar crimes investigations. Your Affiant graduated from the FBI
training academy which provided training in interviewing and interrogation techniques, arrest
procedures, search warrant applications, the execution of searches and seizures, firearms
evidence seizure and processing, and various other criminal laws and procedures.

3. This affidavit will show there is probable cause in support of an arrest warrant for
Tristian Cadman, year of birth 2000.

4. The statements contained in this affidavit are based upon Your Affiant’s investigation,
training, experience, and information provided by other sworn law enforcement officers whom
Your Affiant believes to be competent and reliable. Because this affidavit is being submitted for
the limited purpose of securing a search warrant, Your Affiant has not included each and every
fact known concerning this investigation. Your Affiant has set forth only the facts that Your
Affiant believes are necessary to establish probable cause to support a search warrant to secure
evidence and instrumentalities of violations of 18 U.S.C. §1111(a) and §1153(a), that being

murder committed in Indian Country.
pI
Case 1:19-cr-03105-MV Document 2 Filed 08/22/19 Page 3 of 6

Il. RELEVANT STATUTES

5. According to 18 U.S.C. §1111(a) Murder is the unlawful killing of a human being with
malice aforethought. Every murder perpetrated...from a premeditated design unlawfully and
maliciously to effect the death of any human being other than him who is killed, is murder in
the first degree. According to 18 U.S.C. §1153(a) Any Indian who commits against the person or
property of another Indian or other person [murder]...shall be subject to the same law and
penalties as all other persons committing any of the above offenses, within the exclusive

jurisdiction of the United States.

Ili. Probable Cause

6. On 08/21/2019, Your Affiant was informed of a homicide which occurred in Indian
Country, near Tohajiile, New Mexico, earlier that morning. Your Affiant learned two individuals
were assaulted by two gunmen. One of the victims was killed by gunfire (hereinafter John
Doe). The other victim (A.B. YOB: 1985, hereinafter Jane Doe) was hurt but alive and being
treated at Presbyterian Hospital in Albuquerque, New Mexico. Your Affiant traveled |
immediately to the hospital and interviewed Jane Doe.

7. Jane Doe informed your Affiant she was with her friend having drinks around 4 a.m. on
08/21/2019. The two of them were in a parked van near Tohajiile, New Mexico. As they were
sitting they saw the headlights of a vehicle approach, drive past, then turn back toward them.
The vehicle stopped some distance away and two men approached the van on foot. The two

men were armed and they demanded cash and alcohol. John Doe got into a physical

2
 

screams

Case 1:19-cr-03105-MV Document 2 Filed 08/22/19 Page 4 of 6

altercation with one of the gunmen (hereinafter UNSUB1). John Doe and UNSUB1 fought on
the ground and John Doe temporarily had the advantage over UNSUB1. Jane Doe then heard
John Doe call out, “Daniel, Daniel, come help me!” The other gunman (hereinafter UNSUB2)
fired two shots into the air with a pistol. UNSUB2 then struck John Doe on the side of his head,
threw him to the ground, and shot him. UNSUB1 and UNSUB2 then retreated back to their
vehicle and drove away. Jane Doe ran to John Doe and tried to speak with him but he was
unresponsive, only making “gurgling” noises. Jane Doe notified law enforcement and
requested medical attention. She was then transported to Presbyterian Hospital.

8. Jane Doe said UNSUB1 and UNSUBZ2 both had t-shirts covering their heads and faces.
The t-shirts were white, purple, and gray in color. One UNSUB wore blue skinny jeans with a
rippled design or patch that went from the crotch to the thigh. He wore Nike shoes. He wore a
t-shirt with a black jacket. Though UNSUB2’s face was covered she saw his eyes and recognized
him by name, as a resident of Tohajiile, and someone Jane Doe had known for some time.
UNSUB 2 was identified as a minor, and will hereinafter be referred to by his initials, D.G.

9. Your Affiant went to the location described by Jane Doe along with other law
enforcement officers. Your Affiant observed John Doe, deceased with a gunshot wound to his
chest, and in the location described by Jane Doe. Your Affiant met with local law enforcement
officers who were familiar with residents of Tohajiile. Your Affiant spoke with a Criminal
Investigator with Navajo Police Department who was familiar with D.G. and had previously
arrested him on firearms related charges.

10. Through logical investigations Your Affiant learned D.G.’s phone number and learned

Verizon was the carrier for that number. Your Affiant contacted Verizon Wireless law

 
 

Case 1:19-cr-03105-MV Document 2 Filed 08/22/19 Page 5 of 6

enforcement portal and requested GPS location information for that phone number, based on
exigent circumstances. Verizon provided the most recent location which was in the vicinity of
West Mesa High School in Albuquerque, New Mexico. Your Affiant learned from other
investigators who spoke with D.G’s father that D.G. was a student at West Mesa High School.
11. Your Affiant and other FBI Agents went to West Mesa High School and, with the
assistance of school staff, arranged for the Agents to meet D.G. Your Affiant informed D.G. of
his Miranda Rights and questioned him. D.G. voluntarily responded to Your Affiant’s questions.
D.G. told Your Affiant he and a friend were driving in the back roads near Tohajiile when they
came across a van. He and his friend approached the occupants of the van and a fight ensued.
D.G. acknowledged he had rifles underneath his bed at home. D.G. confirmed the name of his
friend was Tristian.
12. Through logical investigations FBI Agents learned D.G. was with a friend by the name of
Tristian Cadman. Agents located Cadman. Your Affiant met Cadman, informed him of his
Miranda Rights and interviewed him. Cadman voluntarily answered Your Affiant’s questions.
Bow DG. ad Cadman ace mere, of Mevge Wohen, “we yf
13. Cadman told Your Affiant he and D.G. were driving around when they saw a vehicle
parked ona back road outside of Tohajiile, New Mexico, around 4:00 a.m. on the morning of
08/21/219. When they saw the vehicle, D.G. and Cadman decided to rob the occupants of the
vehicle. Cadman had a .22 caliber revolver and D.G. had a .30-06 rifle. The two used t-shirts to
cover their heads. They approached the vehicle and made demands. John Doe and Cadman
got into a scuffle and Cadman lost control of the .22 revolver. He called out for D.G. to help
him. Gutierrez then recovered Cadman’s pistol and fired in the direction of John Doe and

Cadman. D.G.’s shot missed. D.G. then picked up his .30-06 rifle and fired at John Doe, hitting
 

Case 1:19-cr-03105-MV Document 2 Filed 08/22/19 Page 6 of 6

him. D.G. and Cadman then fled in Cadman’s car. They stopped at a gas station where Cadman

washed blood off his face. After driving to Albuquerque they returned to Tohajiile.

CONCLUSION
14. Based on the foregoing information, Your Affiant submits that this affidavit supports
probable cause to believe that on or about August 21, 2019, D.G. and Tristian Cadman were
UNSUB1 and UNSUB2 as described above and are coconspirators in murder.
15. This affidavit has been reviewed by Assistant United States Attorney Michael Murphey.

16. | swear this information is true to the best of my knowledge and belief.

Respectfully submitted,

 

pecial Agent
Federal Bureau of Investigation

Subscribed and sworn to before me this 21 day of August, 2019.

eel LZ

=
The HonorablgAteve Yarpfough
United State"Magistrafé Judge
